Case 2:20-cv-10793-MCA-ESK Document 18 Filed 04/09/21 Page 1 of 2 PageID: 525

                                                                                        CLOSING



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 ANTHONY TROBIANO,

        Plaintiff,                                             Civil Action No. 20-10793

                v.                                                       ORDER
 FRANK P LAGANO, JR., et al.,

        Defendants.


       THIS MATTER comes before the Court by way of Plaintiff Anthony Trobiano’s

(“Plaintiff”) Motion to Remand this action to New Jersey Superior Court, ECF No. 4;

       and it appearing that the Honorable Edward S. Kiel issued a Report and Recommendation

(“R&R”) on November 25, 2020, in which he recommended that Plaintiff’s Motion for Remand

be granted, ECF No. 12;

       and it appearing that Defendant Frank Lagano (“Defendant”) filed an objection to the R&R,

ECF No. 13;

       and it appearing that as an initial matter, Defendant’s objection is untimely, as it was filed

more than two weeks after the deadline as set forth in Judge Kiel’s R&R and Local Civil Rule

72.1(c)(2);

       and it appearing that counsel has demonstrated good cause based on medical reasons for

relaxation of the 14-day period, L. Civ. R. 72.1(c)(2), and the Court will therefore consider

Defendant’s objections;

       and it appearing that Judge Kiel properly applied the applicable case law to the facts of the

instant case in concluding that the “probate exception” to subject matter jurisdiction applies here;



                                                 1
Case 2:20-cv-10793-MCA-ESK Document 18 Filed 04/09/21 Page 2 of 2 PageID: 526

                                                                                   CLOSING

       and it appearing that nothing in the documents submitted by Defendant modifies or calls

into question the clear legal basis for remand of this case to New Jersey Superior Court on the

basis of the probate exception;

       and for the reasons set forth in Judge Kiel’s R&R;

       IT IS on this 9th day of April, 2021;

       ORDERED that Judge Kiel’s R&R is ADOPTED, Plaintiff’s Motion for Remand, ECF

No. 4, is GRANTED; and it is further

       ORDERED that the case is hereby remanded to the Superior Court of New Jersey,

Chancery Division, Bergen County.



                                                            /s Madeline Cox Arleo
                                                            Hon. Madeline Cox Arleo
                                                            UNITED STATES DISTRICT JUDGE




                                               2
